Citation Nr: 0937478	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-14 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left hip disability 
as secondary to a herniated nucleus pulposis of L3-4, L4-5, 
and L5-S1.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1988 to October 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of service connection for a left hip disability as 
secondary to a herniated nucleus pulposis of L3-4, L4-5, and 
L5-S1 was previously remanded by the Board for additional 
development as part of a December 2008 decision.  That 
development has been completed, and the issue is once again 
before the Board for review.


FINDING OF FACT

The Veteran does not have underlying pathology of the left 
hip, other than left side radiculopathy.


CONCLUSION OF LAW

The criteria for service connection for a left hip disability 
as secondary to a herniated nucleus pulposis of L3-4, L4-5, 
and L5-S1 have not been met.  38 U.S.C.A. §§ 1101, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.310 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in June 2005 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The June 2005 letter did not notify the Veteran of the 
criteria for establishing a disability rating or effective 
date.  However, since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is necessary.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA treatment 
records, private treatment records, and VA authorized 
examination report have been associated with the claims file.  
The Board notes specifically that the Veteran was afforded a 
VA examination in February 2009.  38 C.F.R. § 3.159(c) (4).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the VA examination obtained in this case is adequate as it is 
predicated on a review of the claims folder and medical 
records contained therein; contains a description of the 
history of the disability at issue; documents and considers 
the Veteran's complaints and symptoms; and contains a medical 
opinion that addresses the medical question raised in this 
case.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  VA has provided the Veteran with opportunity 
to submit evidence and arguments in support of his claim.  
The Veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.

B.  Law and Analysis

The Veteran has limited his appeal to secondary service 
connection.  Specifically, he asserts that he has a left hip 
disability which is due to his service-connected back 
disability.  In the Board's December 2008 decision, the 
Veteran was assigned a separate 10 percent rating for 
impairment of the sciatic nerve on the left side.  Therefore, 
the Board will consider whether service connection is in 
order on a secondary basis for a left hip disorder.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2008). 
 
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 
Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 
 
The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made. 
 
Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143- 44 (1992).

VA and private treatment records indicate radiculopathy 
associated with the Veteran's back disability.  However, the 
records are negative for any complaints, treatment or 
diagnosis of an underlying hip disability.

The Veteran underwent a VA examination in February 2009.  The 
claims file was reviewed by the examiner.  The Veteran did 
not utilize crutches, braces, canes, inserts, or a 
wheelchair.  He denied any unsteadiness or falls.  He 
complained of pain, weakness, and stiffness in his low back 
with pain in his left hip going down his left leg.  His 
problems began during basic training in 1988.  His pain had 
increased in frequency during the last 3 or 4 years.  
Physical examination of the hip showed normal alignment.  
There were no limb length discrepancies or scars.  There was 
no tenderness to palpitation in his groin, greater trochanter 
or in his buttocks.  The Veteran had full range of motion not 
limited by pain or repetitive testing.  X-rays of the hip 
showed calcifications along the superior acetabuli that may 
reflect ununited ossification centers or peripheral 
mineralization in early chondroid spur formation.  The joints 
were of normal dimension, and the osseous structures were 
normally contoured and well-mineralized.  No fracture 
deformities were seen.  X-rays and an MRI of the spine were 
also conducted.  The examiner concluded that no hip 
disability existed.  Rather, the symptomatology was 
consistent with lower lumbar degenerative disease and 
radicular pain.  There was no hip pathology seen on the x-ray 
or during physical examination, and the Veteran's history did 
not contain symptomatology consistent with true hip 
pathology.

In this case, there is no competent evidence of an underlying 
left hip pathology or diagnosed left hip disability.  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See, e.g., 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

However, in this case, the Veteran's statements alone are 
insufficient to prove that he has a current left hip disorder 
etiologically related to his service-connected back 
disability.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As the Veteran is not a 
physician, his statements in this regard are not considered 
competent evidence to establish that he has a current 
diagnosis that is related to military service.  38 C.F.R. 
§ 3.159(a)(2); See also Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  The Veteran does have impairment of 
the left lower side which is contemplated in the separate 10 
percent rating already assigned for impairment of the sciatic 
nerve.  

Accordingly, secondary service connection for a left hip 
disability is not warranted in this case.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the Veteran's claim, and 
it must be denied.


ORDER

Service connection for a left hip disability as secondary to 
a herniated nucleus pulposis of L3-4, L4-5, and L5-S1 is 
denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


